I concur in the majority's analysis and disposition of appellant's first and third assignments of error. I further concur in the majority's disposition an analysis, in part, of appellant's second assignment of error.
Unlike the majority, I do not find Officer Pressley's presentation falls within the definition of "governmental function" found in R.C. 2744.01(C)(2)(a). However, I do agree with the majority's conclusion the presentation was a "governmental function" pursuant to R.C. 2744.01(C)(1)(c).
JUDGE WILLIAM B. HOFFMAN.
For the reasons stated in the Memorandum-Opinion on file, the judgment of the Court of Common Pleas of Stark County, Ohio, is affirmed.